Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.). See MPEP 2181(I)(A).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 15 are drawn to an apparatus for processing a test order, which is within the four statutory categories (i.e., machine). Claim 16 is drawn to a system for processing a test order, which is within the four statutory categories (i.e., machine), which is within the four statutory categories (i.e., a manufacture). Claim 17 is drawn to a method for processing a test order, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is 
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A medical information processing apparatus comprising processing circuitry configured to, 
acquire a possible lesion;
before executing a test according to a test order corresponding to the possible lesion, searches previous data for a relevant test item relevant to a test item of the test order; 
when a result of searching contains the relevant test item, acquire a test result that is collected through a test of the relevant test item, process the acquired test result into a form that matches a purpose of testing of the test order, and output the processed test result; and 
when the result of searching does not contain the relevant test item, output an additional test order corresponding to the result of searching.

The Examiner submits that the foregoing underlined limitations constitute: (b) “a certain method of organizing human activity” because acquiring a possible lesion, performing a search of previous data for a prior test item that is relevant to a test order corresponding to the possible lesion, and if a result is found, utilize the prior test item to acquire a test result and process it according to the test ordered in relation to the possible lesion, instead of executing a test according to a test order, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people including following rule or 1, but for the recitation of generic computer components (i.e. a processing circuitry).  Any limitations not identified above as part of the certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 16, because the only difference between Claims 1 and 16 is that Claim 16 recites a system, whereas Claim 1 recites an apparatus. Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 17, because the only difference between Claims 1 and 17 is that Claim 17 recites a method, whereas Claim 1 recites an apparatus. 
Dependent claims 2-15 include other limitations for example claim 2 further recites that the result of searching for match to a test item of the test order may be a partial match, i.e., matches one item in the test order, and then processing and outputting the partial match result, claim 3 further recites when the search results result in multiple test results and then assigning priorities to the retrieved test results and processing/outputting them into a form matching the test order, claim 4 further recites adding priorities to multiple test items in the additional test order, claim 5 further recites that the test result was collected in the past and that part of the test result according to a user is extracted and then processed and output in a form that matches the purpose of the testing, claim 6 further recites details of what information is output, claim 7 further recites that a past specimen to be retested may only be retained for a certain period of time, claim 8 further recites that the data received by the system may be image data of a patient, claim 9 further recites that collected image data may only be retained for a certain period of claim 10 further recites adding to the collected image data by further processing of the data where part of the information received represents an anatomical structure, and processing/outputting the data based on the test order; claim 11 further recites that the data maybe three-dimensional data including as part hierarchy, claims 12 & 13 further recites that search for relevant test data is stored in multiple departments/facilities, claim 14 recites that if multiple possible lesions are received then priorities are assigned to multiple test items of multiple additional test orders and outputted, claim 15 further recites a prevalence of the possible lesion is displayed; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 17 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” 
1. A medical information processing apparatus comprising processing circuitry configured to (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)), 
acquire a possible lesion;
before executing a test according to a test order corresponding to the possible lesion, searches previous data for a relevant test item relevant to a test item of the test order; 
when a result of searching contains the relevant test item, acquire a test result that is collected through a test of the relevant test item, process the acquired test result into a form that matches a purpose of testing of the test order, and output the processed test result (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); and 
when the result of searching does not contain the relevant test item, output an additional test order corresponding to the result of searching (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of acquiring a possible lesion, performing a search of previous data for a prior test item that is relevant to a test order corresponding to the possible lesion, and if a result is found, 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0015] and [0151] of Applicant’s published Specification US 2020/0342964 disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed general purpose processing circuitry, i.e., a processor) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data output by outputting information, i.e., either the processed test result or an additional test order – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a medical information processing apparatus comprising processing circuitry configured to,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, representative claim 1 and analogous independent claims 16 and 17 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The dependent claims 2-15 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claim 2 further recites that the result of searching for match to a test item of the test order may be a partial match, i.e., matches one item in the test order, and then processing and outputting the partial match result (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 3 further recites when the search results result in multiple test results and then assigning priorities to the retrieved test results and processing/outputting them into a form matching the test order (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 4 further recites adding priorities to multiple test items in the additional test order (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 5 further recites that the test result was collected in the past and that part of the test result according to a user is extracted and then processed and output in a form that matches the purpose of the testing (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 6 further recites details of what information is output (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 7 further recites that a past specimen to be retested may only be retained for a certain period of time (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 8 further recites that the data received by the system may be image data of a patient (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 9 further recites that collected image data may only be retained for a certain period of time (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 10 further recites adding to the collected image data by further processing of the data where part of the information received represents an anatomical structure, and processing/outputting the data based on the test order (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 11 further recites that the data maybe three-dimensional data including as part hierarchy (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claims 12 & 13 further recites that search for relevant test data is stored in multiple departments/facilities (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 14 recites that if multiple possible lesions are received then priorities are assigned to multiple test items of multiple additional test orders and outputted (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 15 further recites a prevalence of the possible lesion is displayed (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-17 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite 
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0015] and [0151] of Applicant’s published Specification US 2020/0342964) – e.g., Applicant’s specification [0015] discloses that “medical information processing apparatus 100 is, for example, implemented using a computer device, such as a work station" which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of acquiring a possible lesion, performing a search of previous data for a prior test item that is relevant to a test order corresponding to the possible lesion, and if a result is found, utilize the 
Adding insignificant extra-solution activity to the judicial exception such as data output by outputting information, i.e., either the processed test result or an additional test order – see MPEP 2106.05(g) – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a medical information processing apparatus comprising processing circuitry configured to,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers– see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processing circuitry. 

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-17 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being anticipated by US 2018/0303449 to Zhu et al (hereinafter Zhu).
Regarding claim 1, Zhu discloses a medical information processing apparatus comprising processing circuitry configured to (Fig. 1 & [0029] disclose that a processor, i.e., a processing circuitry, is configured to perform at least the operations of Fig. 1), 
acquire a possible lesion (Fig. 1 & [0028] discloses that the imaging system is configured to acquire imaging data from a subject, which as disclosed further in [0056] may result in finding a lesion in a patient, acquiring imaging data that may be of a lesion is interpreted as acquiring a possible lesion);
before executing a test according to a test order corresponding to the possible lesion, searches previous data for a relevant test item relevant to a test item of the test order (Fig. 1 discloses that before a new CT image, i.e., a test, is acquired in step 40, the system determines if a new CT acquisition is needed; Fig. 5 & [0053] disclose that CT image data from a previous imaging session of a multi image study is retrieved, interpreted as performing a search for prior relevant test item data to the current imaging session, for the current session of the multi image study, interpreted as a test item of the test order); 
(Fig. 1 & [0044] disclose that the system determines if a new CT image is needed based on retrieval of the previous CT image and a comparison of patient weight change and/or relative overlap being lower than a threshold, i.e., making a determination if the previous CT image is a relevant test item still), acquire a test result that is collected through a test of the relevant test item (if the CT image is a relevant test item still as discussed in Fig 1 & [0044], Figs. 1-2 & [0035]-[0036] disclose that at least the prior CT image is acquired to process the current imaging data. The CT image is interpreted as being a test result collected in the past through the test of the patient which is in line with the disclosure of Applicant’s published specification, e.g., see [0126]), process the acquired test result into a form that matches a purpose of testing of the test order (Fig. 2 & [0036] disclose that the prior CT image is warped in step 132 to obtain a warped CT image which is utilized in processing the current PET data of the current imaging session to generate an AC-PET image, i.e., a form that matches the purpose of testing of the test study, i.e., test order), and output the processed test result ([0038] discloses that the images of the current imaging session are read by a radiologist, including the AC-PET image, therefore they are interpreted as being output); and 
when the result of searching does not contain the relevant test item (Fig. 1 & [0044] disclose that the system determines if a new CT image is needed based on retrieval of the previous CT image and a comparison of patient weight change and/or relative overlap being lower than a threshold, i.e., making a determination if the previous CT image is a relevant test item still, steps 36 and 40 described in [0045] occur when the search result is determined to not still be a relevant test item), output an additional test order corresponding to the result of searching ([0045] discloses outputting an additional test order for the system to acquire either a low dose CT image or a new full dose CT image ).

Regarding claim 2, depending on claim 1, Zhu further discloses wherein the processing circuitry is configured to (Fig. 1 & [0029] disclose that a processor, i.e., a processing circuitry, is configured to perform at least the operations of Fig. 1), when the result of searching contains the relevant test item relevant to part of the test item (Figs 1&3 and [0032]&[0036] disclose that the prior CT image, i.e., the above discussed relevant test item is relevant for part of the current image session of the multi-image study), process the test result that was collected in the past through the test of the relevant test item into a form that matches the purpose of testing and output the processed test result (Fig. 3 & [0039] disclose that the prior CT image is used to create the warped CT image 142 which is then combined with the low dose CT data to create the low dose CT image 162 which is then processed to create the AC-PET image, i.e., process the CT image into a form that matches the imaging study; ([0038] discloses that the images of the current imaging session are read by a radiologist, including the AC-PET image, therefore they are interpreted as being output. Additionally, [0022] discloses that the imaging session provide an oncologist with feedback, interpreted as the oncologist receives an output from the system), and output the additional test order for executing the test of the test item whose corresponding relevant test item relevant to the test item is not contained in the result of searching ([0045] discloses outputting an additional test order for the system to acquire a low dose CT image which was not included in the prior CT image and is needed to determine the AC-PET image of the current imaging session of the multi imaging study).

Regarding claim 5, depending on claim 1, Zhu further discloses wherein the processing circuitry is configured to (Fig. 1 & [0029] disclose that a processor, i.e., a processing circuitry, is configured to perform at least the operations of Fig. 1) acquire the test result that was collected in the past through the test of the relevant test item (if the CT image is a relevant test item still as discussed in Fig 1 & [0044], Figs. 1-2 & [0035]-[0036] disclose that at least the prior CT image is acquired to process the current imaging data. The CT image is interpreted as being a test result collected in the past through the test of the patient which is in line with the disclosure of Applicant’s published specification, e.g., see [0126]), extract part of the acquired test result according to a user (Figs. 1-2 & [0035]-[0036] disclose that at least the prior CT image, which is the image of a user, i.e., according to a user, is acquired to process the current imaging data, however, as can be seen in, e.g., Fig. 2, the prior CT image is only part of the prior test result), process the extracted test result into a form that matches the purpose of testing, and output the processed test result (Fig. 2 & [0036] disclose that the prior CT image is warped in step 132 to obtain a warped CT image which is utilized in processing the current PET data of the current imaging session to generate an AC-PET image, i.e., a form that matches the purpose of testing of the test study, i.e., test order; [0038] discloses that the images of the current imaging session are read by a radiologist, including the AC-PET image, therefore they are interpreted as being output)

Regarding claim 8, depending on claim 1, Zhu further discloses wherein the processing circuitry is configured to acquire data that was collected by capturing an image of a patient in the past or image data that is generated by executing image generation processing on the data ([0033] discloses that previous CT data 110 was captured and reconstructed to generate CT image 112; [0034] discloses that the current imaging session is at least one day after the prior imaging session in which the previous CT data 110 was obtained; [0028] further discloses that CT images are of a patient) and output image data that is generated by executing image processing corresponding to the purpose of examination on the data or the image data ([0038] discloses that the images of the current imaging session are read by a radiologist, including the AC-PET image, therefore image data generated by image processing is interpreted as being output).

Regarding claim 10, depending on claim 8, Zhu further discloses wherein the processing circuitry is configured to add, to the data that was collected by capturing an image of a patient in the past or the image data that is generated by executing the image generation processing on the data ([0033] discloses that previous CT data 110 was captured and reconstructed to generate CT image 112; [0034] discloses that the current imaging session is at least one day after the prior imaging session in which the previous CT data 110 was obtained; [0028] further discloses that CT images are of a patient), part information representing an anatomical structure contained in the data or the image data ([0031] discloses that the post-acquisition image processing adds location markers of discrete anatomical features, interpreted as being structures, to the emission and CT images), and process the data or the image data that is acquired as the test result based on the part information (Fig. 2 & [0036] disclose that the prior CT image is warped in step 132 to obtain a warped CT image which is utilized in processing the current PET data of the current imaging session to generate an AC-PET image, i.e., a form that matches the purpose of testing of the test study, i.e., test order; [0031] discloses that it is possible to spatially align the CT image data and the emission data because of the anatomical feature location markers, i.e., the part information, therefore data is processed based on the part information) and output the processed ([0038] discloses that the images of the current imaging session are read by a radiologist, including the AC-PET image, therefore they are interpreted as being output).

Claims 16 and 17 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of US 2020/0211695 A1 to Zheng et al (hereinafter Zheng).
Regarding claim 3, depending on claim 1, Zhu discloses wherein the processing circuitry is configured to acquire test results that were collected in the past and process the test results into a form that matches the purpose of testing and outputs the processed test results as discussed 
Zhu does not specifically disclose acquiring multiple test results that were collected in the past and add priorities to the acquired multiple test results, respectively.
Zheng teaches that it was old and well known in the art of healthcare information systems, before the effective filing date of the claimed invention, acquiring multiple test results that were collected in the past and add priorities to the acquired multiple test results, respectively ([0071] teaches analyzing one or more prior chest images input into the system, i.e., acquiring multiple chest images, and determining that multiple possible lesions exist, e.g., multiple lung, heart, etc. lesions, and assigning an urgency; [0076] further teaches that an urgency may be added to the different possible lesions and that the urgency may be a first, second, or third priority for reading and diagnosis by a specialist or doctor on staff, which together is interpreted as assigning a priority to each of the test orders for reading and diagnosing the multiple possible lesions).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information systems before the effective filing date of the claimed invention to modify the imaging system disclosed by Zhu that discloses that multiple lesions may be present in a patient as determined by previous images to incorporate to acquiring multiple test results that were collected in the past and add priorities to the acquired multiple test results, respectively as taught by Zheng in order to improve workflow efficiency, e.g., see Zheng [0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.


Zhu does not specifically disclose adding priorities to multiple test items of the additional test order and outputting the examination items respectively with the priorities.
Zheng teaches that it was old and well known in the art of healthcare information systems, before the effective filing date of the claimed invention, to add priorities to multiple test items of the additional test order and output the examination items2 respectively with the priorities ([0071] & [0076] teach that an urgency may be added to the different possible lesions and that the urgency may be a first, second, or third priority for reading and diagnosis by a specialist or doctor on staff, which together is interpreted as assigning a priority to each of the multiple test items of the additional test order for reading and diagnosing the multiple possible lesions; [0091] teaches outputting the test orders for reading and diagnosing based on the grading, i.e., priority).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information systems before the effective filing date of the claimed invention to modify the imaging system disclosed by Zhu that discloses that multiple lesions may be present in a patient as determined by previous images to incorporate adding priorities to multiple test items of the additional test order and outputting the examination items respectively with the priorities as taught by Zheng in order to improve workflow efficiency, e.g., see Zheng [0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 14, depending on claim 1, Zhu discloses that multiple possible lesions may be acquired by the processing circuitry ([0056] discloses that multiple possible lesions may be acquired). 
Zhu does not disclose when multiple possible lesions are acquired, add priorities respectively to multiple test items of multiple additional test orders corresponding respectively to the multiple possible lesions and output the test items respectively with the priorities.
Zheng teaches that it was old and well known in the art of healthcare information systems, before the effective filing date of the claimed invention, to add priorities respectively to multiple test items of multiple additional test orders corresponding respectively to the multiple possible lesions and output the test items respectively with the priorities ([0071] teaches analyzing a prior chest image and determining that multiple possible lesions exist, e.g., multiple lung, heart, etc. lesions, and assigning an urgency; [0076] further teaches that an urgency may be added to the different possible lesions and that the urgency may be a first, second, or third priority for reading and diagnosis by a specialist or doctor on staff, which together is interpreted as assigning a priority to each of the test orders for reading and diagnosing the multiple possible lesions; [0091] teaches outputting the test order for reading and diagnosing based on the grading, i.e., priority).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information systems before the effective filing date of the claimed invention to modify the imaging system disclosed by Zhu that discloses that multiple lesions may be present in a patient as determined by a previous image to incorporate to add priorities respectively to multiple test items of multiple additional test orders corresponding respectively to the multiple possible .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of US 2022/0031227 Cho et al (hereinafter Cho).
Regarding claim 6, depending on claim 1, Zhu discloses that the processing circuitry is configured to output a test result as discussed above in claim 1, e.g., the AC-PET image 148 depicted in Fig. 2.
Zhu does not further disclose that the test result is processed data obtained by processing a specimen that was collected from a patient in the past according to the purpose of testing.
Cho teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a test result is processed data obtained by processing a specimen that was collected from a patient in the past according to the purpose of testing ([0054/ teaches that imaging may be used for diagnostic purposes of a lesion, and then depending on the diagnosis a biopsy may be performed depending on the diagnosis; [0101] teaches a variety of diagnoses that will trigger collection and performing a biopsy test; [0009] discloses that the purpose of the biopsy testing is to confirm the cancer diagnosis.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information systems before the effective filing date of the claimed invention to modify the imaging system disclosed by Zhu which discloses using a processor to output imaging data as a test result to incorporate the for the test result to include processed data obtained by processing a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Cho and further in view of US 2016/0071053 to Bhatia et al (hereinafter Bhatia).
Regarding claim 7, depending on claim 6, the modified combination of Zhu/Cho does not disclose wherein the processing circuitry is configured to further set a period during which the specimen is retained.
Bhatia teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, wherein the processing circuitry is configured to further set a period during which the specimen is retained ([0048] teaches that each specimen may have a specific period after which it should be discarded based on its expiration and an algorithm may be used to determine this period and if it has lapsed; [0015] teaches that a processor is used to perform the method).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the system including utilizing imaging and specimens disclosed by the modified combination of Zhu/Cho to incorporate for the processing circuitry is configured to further set a period during which the specimen is retained as taught by Bhatia in order to automatically enabling discarding of a specimen when it has expired, e.g., see [0048], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of US 2014/0081663 to Calandro, II et al (hereinafter Calandro).
Regarding claim 9, depending on claim 8, Zhu discloses that the processing circuity is configured to collect data by capturing an image of a patient in the past or image data that is generated by executing image generation processing on the data, as discussed above in claim 8. See e.g., Zhu [0028], [0033]-[0034], [0038].
Zhu does not further discloses setting a period during which data that was collected is retained.
Calandro teaches that it was old and well known in the art of computerized healthcare systems, before the effective filing date of the claimed invention, to set a period during which data that was collected is retained ([0043] teaches that patient medical data is deleted after 7 years).
Therefore, it would have been obvious to one of ordinary skill in the art of computerized healthcare systems before the effective filing date of the claimed invention to modify the imaging system disclosed by Zhu to incorporate setting a period during which data that was collected is retained as taught by Calandro in order to be in compliance with law/HIPPA, e.g., see [0043], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of US 2020/0197137 to Xia et al (hereinafter Xia).

Xia teaches that it was old and well known in the art of computerized healthcare systems, before the effective filing date of the claimed invention, for when image data is three-dimensional data and to hierarchically add part information ([0020] discloses that unique identifiers are assigned to different 3D objects so that a hierarchical structure to be created). 
Therefore, it would have been obvious to one of ordinary skill in the art of computerized healthcare systems before the effective filing date of the claimed invention to modify the imaging system disclosed by Zhu to incorporate for when image data is three-dimensional data and to hierarchically add part information as taught by Xia in order to facilitate ease of use  in simulation, e.g., see Xia [0057], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Wilson et al, "Filmless PACS in a multiple facility environment," Proc. SPIE 2711, Medical Imaging 1996: PACS Design and Evaluation: Engineering and Clinical Issues, (1 May 1996) (hereiafter Wilson).
Regarding claim 12, depending on claim 1, Zhu discloses that the processing circuitry is configured to retrieve, i.e., perform a search, for the relevant test item as discussed above in claim 1, e.g., see Fig. 1 [0044]. 

Wilson teaches that it was old and well known in the art of healthcare information systems, before the effective filing date of the claimed invention, for data to be stored in each of multiple diagnosis and treatment departments (Abstract – p. 500 teaches that data is stored across a consortium of medical treatment facilities, multiple facilities are interpreted as including multiple diagnosis and treatment departments as each facility would have at least one department, in a distributed database system and that queries will recover information matching information. See generally 4.  Many Facilities – pp. 504-506 discussing query and retrieval of information from multiple facilities/departments.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information systems before the effective filing date of the claimed invention to modify the imaging system disclosed by Zhu to incorporate the for data to be stored in each of multiple diagnosis and treatment departments as taught by Wilson 4.  Many Facilities p. 504 - ¶ 1 in order to allow cooperation between multiple facilities/department, e.g., see Wilson , and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 13, depending on claim 1, Zhu discloses that the processing circuitry is configured to retrieve, i.e., perform a search, for the relevant test item as discussed above in claim 1, e.g., see Fig. 1 [0044]. 
Zhu does not disclose wherein the data is stored in each of multiple facilities.
(Abstract – p. 500 teaches that data is stored across a consortium of medical treatment facilities, multiple facilities are interpreted as including multiple diagnosis and treatment departments as each facility would have at least one department, in a distributed database system and that queries will recover information matching information. See generally 4.  Many Facilities – pp. 504-506 discussing query and retrieval of information from multiple facilities/departments.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information systems before the effective filing date of the claimed invention to modify the imaging system disclosed by Zhu to incorporate the for data to be stored in each of multiple facilities as taught by Wilson 4.  Many Facilities p. 504 - ¶ 1 in order to allow cooperation between multiple facilities/department, e.g., see Wilson , and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of US 2009/0143669 to Harms et al (hereinafter Harms).
Regarding claim 15, depending on claim 1, Zhu does not disclose wherein the processing circuitry is configured to display a prevalence of the possible lesion.
Harms teaches that it was old and well known in the art of imaging system, before the effective filing date of the claimed invention, to display a prevalence of the possible lesion (Fig. 5 & [0056] teach displaying a shaded region to indicate high risk of an associated lesion).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”
        2 For the sake of compact prosecution “the examination items” are interpreted as referring back to the previously introduced “multiple test items”.